DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Election/Restrictions
Applicant’s election without traverse of Group A, claims 1-18 in the reply filed on 02/17/202 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022.
Information Disclosure Statement
An information disclosure statement was filed on 09/04/2020.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,685,435 (Nivaggioli et al), in view of Giddabasappa et al (Experimental Eye Research, Volume 145, April 2016, pages 373-379).

	Nivaggioli et al teach bioerodible ocular implants which may comprise  drug release for at least 90 days and up to 12 months or more (see col. 5, Summary, lines 38-52; first full paragraph under Description, col. 11).  Release is at least 5 ng/ml up to 100 ng/ml (Summary). Tyrosine kinase inhibitors are found at col. 11, lines 44-45. The active agent, in this case a tyrosine kinase inhibitor, can be found at concentrations of between about 10% to about 90% (see col 12, lines 5-62). At col. 13, lines 33-45, Nivaggioli et al teach polymer blends (copolymers), In particular, PLA and PLGA are taught with varying ratios of glycolic to lactic acid between 0 -100%. Inherent viscosity of the polymers ranges from 0.25 to 0.35 dl/g for slow release polylactide polymer implants for release of at least 120 days (see col. 17, lines 1-57). However, implants of inherent viscosity of 0.16 are taught at Example 6, col. 23, line 34. Example 6 teaches a constant rate of release (zero order) for 360 days (see col. 23, lines 54-64). Figure 5 shows a lack of a significant burst in release of the two polylactic polymer implants at the top of the graph. Continuous zero order release starts at about 60 days. Nivaggioli et al does not disclose axitinib specifically as a tyrosine kinase inhibitor.
Axitinib is taught for administration to the eye by  Giddabasappa et al. It would have been well within the skill of the ordinary practitioner to substitute axitinib as taught by Giddabasappa  et al, in the bioerodible tyrosine kinase inhibitor delivery system as taught by Nivaggioli et al. The instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Nivaggioli et al. in view of Giddabasappa.
Conclusion
	No claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz